DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recite “same diode” without defining any diode before.  Examiner suggests replacing the word same with “a”.  
Appropriate correction is required.
Examiners Note
Independent claims recite implantable medical device in preamble and the body of the claims do not recite any limitation related to medical device.  Therefore, examiner did not give any patentable weight to implantable medical devices.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 15-17, are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (9,261,415) in view of Trampitsch (2012/0207190).
Regarding claims 1, 8, 16, Zhang teaches a device/method for producing a temperature measurement for use in an implantable medical device (IMD), the method comprising: 
alternating between providing a first amount of current and a second amount of current to a (same diode) device to thereby alternate between producing a first base-to-emitter voltage drop (VBE1)  (col 4 lines 1-10) and a second base-to-emitter voltage drop (VBE2) using the same diode device (col 4 lines 1-10);

However, Zhang does not teach using a single diode to pass the currents and plurality of current sources.
Tramspitsch teaches using a single diode to pass the currents (14 Fig 1) and plurality of current sources (42, 43 Fig 2-3).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a diode in series as taught by Tramspitsch for removing resistance mismatch and improve accuracy.  Furthermore, Zhang is performed the same function of calculating a voltage difference between PTAT and CTAT voltages.  With regards to implantable medical device in preamble and the body of the claims do not recite any limitation related to medical device.  Furthermore, an electronic circuit can be employed in different applications including medical devices, it’s an intended use (see MPEP 2144.07).  In regards to duty cycle, delta sigma modulator serially sends data based on integrator stage, herein the voltages and width of pulse on the capacitor.

With respect to claims 2, 9, 10, 17, Zhang teaches the producing the signal having the duty cycle (dc) indicative of ΔVBE is performed using a sigma-delta modulator that includes the capacitor (C Fig 4; col 6 lines 33-40); the sigma-delta modulator includes a summing node, an integrator, a 1-bit quantizer (col 6 lines 33-40) , and a 1-bit digital-to-analog converter (DAC) (col 6 lines 33-40); the summing node is coupled to a terminal of the diode device that alternately produces the VBE1 and the VBE2; the signal having the duty cycle (dc) indicative of the ΔVBE is output by the 1-bit quantizer; and the capacitor used to store the ΔVBE is part of both the integrator and the 1-bit DAC of the sigma-delta modulator (C Fig 4).  



Regarding claim 6, Zhang teaches the temperature measurement is with higher accuracy (col 9 lines 6-12).  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to measure temperature within +/- 0.1 0C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A)

Regarding claim 7, Zhang does not teach the alternating between providing the first amount of current and the second amount of current to the same diode device comprises:   using each current source, of a group of N current sources, to produce a corresponding current that is substantially equal to the currents produced by the other current sources within the group, wherein N is 3; and alternating between connecting one of the N current sources in the group to the diode device to thereby cause the providing of the first amount of current to the diode device, and connecting the N current sources in the group to the diode device to thereby cause the providing of the second amount of current to the diode device; wherein which one of the N current sources is connected to the diode device, to thereby cause the providing of the first amount of current to the diode device, is changed in a round-robin, random, or pseudo-random manner so that small differences in the currents produced by the N current sources are averaged out over time.
Trampitsch teaches using three current sources (I1, I2, I 3 Fig 2) to produce a corresponding current that is substantially equal to the currents produced by the other current sources within the group, 
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include multiple current sources as taught by Trampitsch to reduce error.   Regarding witching in a round-robin, random, or pseudo-random manner so that small differences in the currents produced by the N current sources are averaged out over time, it’s a design choice.  Furthermore, regarding averaging effect, its known to PHOSITA that using multiple currents sources have an averaging effect (NPL Pertijs et al. “A Cmos Smart Temperature Sensors With a 3σ Inaccuracy of +/- 0.1 0C From -55 0C to 125 0C”, Fig 6).
With respect to claim 15, Zhang teaches a BJT configured as diode (Q1 Fig 1).

Claims 4, 5, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (9,261,415) in view of Trampitsch (2012/0207190) as applied to claim 1/8/16, further in view of Charles et al. (2014/0140364 hereinafter Charles).

Regarding claim 4, 13, 19, 20, the combination does not teach the diode device and the capacitor are components of an integrated circuit (IC) temperature sensor, and wherein the method further comprises: producing a single calibration temperature measurement using the IC temperature sensor while the IC temperature sensor is in a location having a known temperature; and performing a single point calibration of the IC temperature sensor using the single calibration temperature measurement.   Regarding diode device and the capacitor are components on an IC, bandgap regulators with specific capacitance are commercially available.

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include calibration as taught by Charles to increase measurement range.

Regarding claim 5, the combination does not teach the IC temperature sensor is for use within a specified temperature range of interest; and the known temperature, of the location where the IC temperature sensor is located when the single calibration temperature measurement is produced, is outside the specified temperature range of interest, and thus, the single calibration temperature measurement used for the single point calibration is outside the specified temperature range of interest.  
Charles teaches the known temperature, of the location where the IC temperature sensor is located when the single calibration temperature measurement is produced, is outside the specified temperature range of interest, and thus, the single calibration temperature measurement used for the single point calibration is outside the specified temperature range of interest (para 53).  Regarding know IC temperature range, bandgap ICs are commercially available for defined temperature ranges and accuracy.
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include calibration as taught by Charles to increase measurement range.
Regarding claim  14, Zhang does not teach the alternating between providing the first amount of current and the second amount of current to the same diode device comprises:   using each current source, of a group of N current sources, to produce a corresponding current that is substantially equal to the currents produced by the other current sources within the group, wherein N is 3; and alternating between connecting one of the N current sources in the group to the diode device to thereby cause the providing of the first amount of current to the diode device, and connecting the N current sources in the 
Trampitsch teaches using three current sources (I1, I2, I 3 Fig 2) to produce a corresponding current that is substantially equal to the currents produced by the other current sources within the group, wherein N is 3; and alternating between connecting one of the N current sources in the group to the diode device to thereby cause the providing of the first amount of current to the diode device (I3 is provided by a switch Fig 2-3), and connecting the N current sources in the group to the diode device to thereby cause the providing of the second amount of current to the diode device (I1, I2, I3 Fig 2-4); wherein which one of the N current sources is connected to the diode device, to thereby cause the providing of the first amount of current to the diode device (I3 is provided by a switch Fig 2-3), is changed in a round-robin, random, or pseudo-random manner so that small differences in the currents produced by the N current sources are averaged out over time.
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include multiple current sources as taught by Trampitsch to reduce error.   Regarding witching in a round-robin, random, or pseudo-random manner so that small differences in the currents produced by the N current sources are averaged out over time, it’s a design choice.  Furthermore, regarding averaging effect, its known to PHOSITA that using multiple currents sources have an averaging effect (NPL Pertijs et al. “A Cmos Smart Temperature Sensors With a 3σ Inaccuracy of +/- 0.1 0C From -55 0C to 125 0C”, Fig 6).

Claims 11, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (9,261,415)  in view of Trampitsch (2012/0207190) as applied to claim 8/16, further in view of Yan (NPL “Voltage Calibration of BJT Based Temperature Sensor”).


However, the combination (Zhang modified by Trampitsch) does not teach a scaler configured to produce the temperature measurement based on the digital value corresponding to the duty cycle (dc) indicative of the ΔVBE; wherein a digital correction can be applied to the temperature measurement produced by the scaler, with the digital correction performed by the temperature sensor, or by an external device to which the temperature measurement is uploaded by the IMD.  
Yan teaches a scaler configured to produce the temperature measurement based on the digital value corresponding to the duty cycle (dc) indicative of the ΔVBE; wherein a digital correction can be applied to the temperature measurement produced by the scaler, with the digital correction performed by the temperature sensor, or by an external device to which the temperature measurement is uploaded by the IMD (Fig 3).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a scaler as taught by Yan to increase measurement range.  Regarding euqtion, Zhang teaches performing an equation (equation col 4).  Regarding controller, Trampitsch teaches uses of a controller (50 Fig 3).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Pertijs et al. “A Cmos Smart Temperature Sensors With a 3σ Inaccuracy of +/- 0.1 0C From -55 0C to 125 0C” teaches a CMOS temperature sensor measuring ΔVBE using sigma delta ADC with multiple current sources.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855